Citation Nr: 1416675	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-48 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cardiovascular disorder claimed as heart palpitations. 

2. Entitlement to service connection for hip bursitis. 

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for intrauterine fibroids.

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for a disorder manifested by dizziness and lightheadedness. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 1990, and from September 1993 to April 1995. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

At some point in the recent past, additional evidence, consisting of previously missing service treatment records from the Veteran's first period of military service were associated with the claims folder. Review of the VA Virtual file shows that in February 2012, the Veteran's accredited representative filed a waiver of RO consideration of those records, allowing the Board to accept that evidence for purposes of appellate review. 38 C.F.R. §20.1304 (2013). 

The issues of service connection for a cardiovascular disorder claimed as heart palpitations, bursitis, intrauterine fibroids, headaches, and a disorder manifested by dizziness and lightheadedness, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The Veteran's hemorrhoids are related to her active duty service. 
CONCLUSION OF LAW

The Veteran's hemorrhoids were incurred in her active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Because the claim for entitlement to service connection for hemorrhoids is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (1995). 

Factual Background

The Veteran asserts that she has hemorrhoids that are related to and were treated during active service. 

The Veteran has two periods of active service in November 1989 to April 1990, and from September 1993 to April 1995. Her service treatment records (STRs), at least those from her second period of service were apparently missing, but have recently been associated with claims folder. Among STRs is a July 1994 inpatient treatment record from a medical facility at a military base in Germany. The record reports hospital care associated with the delivery of the Veteran's child, but the medical record also lists hemorrhoids among the diagnoses. A March 1995 service separation physical examination report is absent for any pertinent findings. 

In a December 2007 medical record from a military facility, it was reported that a physical examination revealed the Veteran had thrombosed external hemorrhoids that were treated with medication. 

In a September 2009 VA Form 21-526, VA Application for Compensation or Pension, the Veteran reported treatment for external hemorrhoids from March 1994 to August 2009. In an October 2010 statement, the Veteran reported that when she had her child during service, a surgical procedure was also performed to treat her external hemorrhoids.

Analysis 

The Veteran's STRs that show that she received treatment for hemorrhoids during her second period of military service. Although hemorrhoids were not documented at service discharge, the post-service clinical objective evidence shows treatment for external and thrombosed hemorrhoids. The Veteran has provided competent and credible assertions of continuity of hemorrhoid symptomatology since discharge from active service. The Veteran is competent to describe symptoms of hemorrhoids, as they are capable of lay observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). There is nothing in the record which contradicts the Veteran's assertions and all the evidence establishes that the hemorrhoids shown were incurred during her active service. 

Accordingly, the Board finds that the overall evidence supports a finding that the Veteran's hemorrhoids had their onset during her active service. The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Service connection for hemorrhoids is warranted here. 38 U.S.C.A §5107 (West 2002). 


ORDER

Service connection for hemorrhoids is granted. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 

STRs from the Veteran's first period of service show that in March 1990, she received treatment for a possible concussion and headaches after sustaining a fall and then her head was stepped upon. The diagnosis was head trauma. 

The Veteran's STRs from her second period of service from September 1993 to April 1995  primarily consist of the Veteran's outpatient treatment records during that period at a military medical facility in Wurzburg, Germany. The records show that the Veteran received treatment for several medical problems including what was described as an intrauterine growth. They also show treatment in March 1994 for an episode of an increased heart rate along with a possible reference to increased tachycardia. At service discharge she reported left hip pain. 

Post-service records show her complaints of a heart problem and headaches. Clinical records through 2009 show the Veteran received treatment for possible labrynthitis and dizziness, uterine fibroids, and hip pain. In February 2004, a military record reported her complaints of skipped heart beats after exercising and it was reported findings showed a "flutter."

Generally, VA is not obligated to provide examinations for medical nexus opinions based on unsubstantiated lay statements alone. See Duenas, 18 Vet. App. at 519. However, where, as here, the Veteran is competent to testify to her symptoms since service, there is at least the required evidence to schedule a VA compensation examination for medical nexus opinions. So these several claims must be remanded so VA compensation examiners may evaluate her and determine the etiology of her claimed disabilities - particularly insofar as the likelihood they are related or attributable to her military service or date back to her service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for  appropriate VA compensation examination(s) for medical comment concerning the etiology of her several claimed disabilities, including a cardiovascular disorder claimed as heart palpitations; hip bursitis; intrauterine fibroids; a headaches disorder; and a disorder manifested by dizziness and lightheadedness. The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

The examination(s) should include any necessary diagnostic testing or evaluation. Based on a physical examination and comprehensive review of the claims file, the examiner(s) is asked to provide an opinion responding to the following questions:

What is the likelihood (very likely, as likely as not, or unlikely) that the claimed cardiovascular disorder claimed as heart palpitations; hip bursitis; intrauterine fibroids; headaches disorder; and disorder manifested by dizziness and lightheadedness, if any, are attributable to the Veteran's military service (from November 1989 to April 1990, and from September 1993 to April 1995). Especially regarding the claimed headaches and dizziness and lightheadedness disorders, if they are related to a fall and possible concussion and heard trauma sustained by the Veteran in March 1990?

In making this determination, the examiner(s) must include a discussion of all relevant medical history, including the Veteran's lay testimony during service and post-service medical treatment records showing complaints of and treatment for claimed cardiovascular disorder claimed as heart palpitations; hip bursitis; intrauterine fibroids; headaches disorder; and disorder manifested by dizziness and lightheadedness any symptoms she has experienced since service.

The examiner(s) should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner(s) must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination(s) and information obtained from review of the claims file.

If the examiner(s) cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc. So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file. See 38 C.F.R. § 3.655.

2. Then readjudicate these claims in light of all other additional evidence. If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional written or other argument in response before returning the file to the Board for further appellate consideration of these claims. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


